Citation Nr: 1436801	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-35 868	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to special monthly pension based on need for the regular aid and attendance of another person and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 to February 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim is now in the jurisdiction of the Houston, Texas, RO. 

In September 2012, the Veteran appeared at a videoconference hearing before the Board.  A transcript of that hearing is in the claims file.

The issue of entitlement to adaptive equipment was raised by the Veteran at hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran is either housebound or otherwise so helpless as to require the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based on the need for regular aid and attendance of another person have not been met.  38 U.S.C.A. § 1521(d), (e) (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In October 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran has been provided ongoing VA medical care and has submitted documentation from his own physicians in support of his claim.  There is no argument or indication that the medical evidence of record is inadequate or that a VA examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Special Monthly Pension

The Veteran seeks special monthly pension claiming that he requires the regular aid and attendance of another person.  "Need for aid and attendance" means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  A claimant will be considered in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 C.F.R. § 3.351(b), (c).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person (1) the inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance).

At his hearing in September 2012, the Veteran testified that he lived alone and found life not worth living because he could no longer fish or do much in the way of outdoor activities.  He was able to cook for himself, but could not stand for very long, and said he could feed himself if he had something to eat.  He was able to dress himself including sandals, but had difficulty putting on regular shoes.  He did not clean his own house and relied on the help of family and friends.  He also required help getting in and out of the tub to bathe because of his back pain and he did not have any handles or lift bars installed in his home.  

A written statement from the Veteran's attending physician, completed in October 2012, noted that his main disabilities were mild arthritis, controlled diabetes, and obesity.  The physician certified that the Veteran was not in need of the aid or attendance of another person in order to complete the ordinary activities of daily living and was not housebound.  The physician indicated that the Veteran could leave his home any time he wanted, was not blind or bedridden, had control of his bladder and sphincter, and was not confined to a nursing home.  The Veteran was able to walk and get around unassisted, although he used a cane, and could attending to the needs of nature, dress and undress himself, keep himself ordinarily clean and presentable, and protect himself from the everyday hazards of life.

Based on the undisputed facts of the case, the Veteran does not meet the criteria for entitlement to special monthly pension for one requiring the aid and attendance of another or having housebound status.  The Veteran, by his own statements and those of his physician, is able to leave his home at will and can drive himself to various destinations.  Although he does receive some help from friends and family, he is able to care for his own basic wants and needs, including eating, dressing, and toileting, and is neither blind nor bed-ridden.  Despite his subjective concerns that his life has little purpose, his circumstances do not satisfy the criteria for special monthly pension.  There is no competent evidence of record to the contrary.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to special monthly pension is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


